Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2004

Southco Inc v. Kanebridge Corp
Precedential or Non-Precedential: Precedential

Docket No. 02-1243




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Southco Inc v. Kanebridge Corp" (2004). 2004 Decisions. Paper 24.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/24


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 02-1243




                               SOUTHCO, INC.,

                                        Appellant

                                        v.

                       KANEBRIDGE CORPORATION

                              _________________

       ON APPEAL FROM THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

               District Court Judge: Honorable Norma L. Shapiro
                            (D.C. No. 99-cv-04337)
                            ____________________

                          Argued: December 3, 2002
                      Reargued En Banc: October 8, 2003

Before: SCIRICA, Chief Judge, SLOVITER, NYGAARD, ALITO, ROTH, McKEE,
 RENDELL, BARRY, AMBRO, FUENTES, SMITH, CHERTOFF, and BECKER,
                                Circuit Judges

                       (Opinion Filed December 3, 2004)




                        ORDER AMENDING OPINION


   The opinion in the above case is hereby amended as follows:

   At page two of the opinion delete the following:
         ALITO, Circuit Judge with whom SCIRICA, Chief Judge, SLOVITER,
            NYGAARD, MCKEE (Joining Parts I and II only), RENDELL,
          BARRY, AMBRO, FUENTES, SM ITH (Joining Parts I and II only)
              and BECKER (Joining Part II only), Circuit Judges, join:

     Replace with the following:

     ALITO, Circuit Judge:*

                                     BY THE COURT:


                                     /s/ Samuel A. Alito, Jr.
                                     Circuit Judge

DATED: December 8, 2004




     *
     Chief Judge SCIRICA and Judges SLOVITER, NYGAARD, RENDELL,
BARRY, AMBRO, FUENTES join this opinion. Judges MCKEE, SMITH, and
BECKER Join Parts I and II.